396 F.2d 452
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.ESTATE of BRAY, Deceased, Bertha Bray Richards, Gyles E. Merrill and Harry G. Gault, Executrix and Co-Executors, Respondents.
No. 17798.
No. 17799.
United States Court of Appeals Sixth Circuit.
May 22, 1968.

Louis M. Kauder, Department of Justice, Washington, D. C., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Grant W. Wiprud, Attorneys, Department of Justice, Washington, D. C., on brief, for petitioner.
Harry G. Gault, Flint, Mich., Russell E. Bowers, James P. Ricker, Flint, Mich., on brief, for respondents.
Before PHILLIPS, CELEBREZZE and PECK, Circuit Judges.

ORDER.

1
This cause was heard and submitted upon transcript of the record, oral argument, and briefs of attorneys for the contending parties, and


2
It appearing that the findings of the Tax Court of the United States are supported by substantial evidence and are not clearly erroneous,


3
It is therefore ordered that the judgment of the Tax Court be affirmed for the reasons stated in its memorandum opinion reported at 46 T.C. 577.